AFFIRM; and Opinion Filed October 8, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00034-CR
                                    No. 05-15-00035-CR
                                    No. 05-15-00107-CR

                            SUMMER RAE HARRIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F14-60100-M, F13-25326-M, F13-25357-M

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                Opinion by Justice Lang-Miers

       Summer Rae Harris appeals her convictions for felony theft and two forgery by check

offenses. In three issues, appellant contends the sentences violate the statutory objectives of

punishment. We affirm the trial court’s judgments.

       In cause nos. 05-15-00035-CR and 05-15-00107-CR, appellant waived a jury and pleaded

guilty to two forgery by check offenses. See TEX. PENAL CODE ANN. § 32.21(b) (West 2011).

Pursuant to plea agreements, the trial court deferred adjudicating guilt, placed appellant on

community supervision for two years, and assessed a $1,500 fine. The State later filed an
amended motion to adjudicate guilt, alleging appellant violated the terms of her community

supervision, including committing two new theft offenses.            Appellant pleaded true to the

allegations in the amended motion in a hearing on the motions. The trial court found the

allegations true, adjudicated appellant guilty of two forgery offenses, and assessed punishment in

each case at fifteen months’ confinement in a state jail facility.

        In cause no. 05-15-00034-CR, appellant waived a jury and pleaded guilty to theft, having

two previous theft convictions. See TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2014).

After finding appellant guilty, the trial court assessed punishment at fifteen months’ confinement

in a state jail facility.

        Appellant contends the fifteen-month sentences violate the statutory objectives of

punishment as outlined in the Texas Penal Code. Appellant argues the trial court’s “hasty”

change of focus from rehabilitation to punishment reflects its violation of the objectives of the

penal code. The State responds that appellant failed to preserve this issue for appellate review

and, alternatively, the trial court did not abuse its discretion by choosing incarceration over

rehabilitation in sentencing appellant.

        Appellant did not complain about the sentences either at the time they were imposed or in

motions for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.) (to preserve error, appellant must make a timely request,

objection, or motion). As a result, appellant has not preserved the issue for our review.

        Additionally, as a general rule, punishment that is assessed within the statutory range for

an offense is not excessive or unconstitutionally cruel or unusual. See Kirk v. State, 949 S.W.2d
769, 772 (Tex. App.—Dallas 1997, pet. ref’d). The forgery and felony theft are state jail felony

offenses. The punishment range is confinement in state jail for 180 days to two years and an



                                                 -2-
optional fine not to exceed $10,000. TEX. PENAL CODE ANN. §§ 12.35, 31.03(e)(4)(D), 32.21(d)

(West 2011 & Supp. 2014). Appellant’s fifteen-month sentences are within the statutory range.

       We conclude the trial court did not abuse its discretion by assessing the fifteen-month

sentences in these cases. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984).

We overrule appellant’s issues.

       We affirm the trial court’s judgment.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150034F.U05




                                               -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SUMMER RAE HARRIS, Appellant                      Appeal from the 194th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00034-CR       V.                       F14-60100-M).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Brown and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 8, 2015.




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SUMMER RAE HARRIS, Appellant                      Appeal from the 194th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00035-CR       V.                       F13-25326-M).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Brown and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 8, 2015.




                                            -5-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SUMMER RAE HARRIS, Appellant                      Appeal from the 194th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00107-CR       V.                       F13-25357-M).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Brown and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 8, 2015.




                                            -6-